Citation Nr: 1744489	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-21 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to December 10, 2015, and 20 percent from that date) staged ratings assigned for a right foot disability (characterized as plantar fasciitis prior to December 10, 2010, and as a right foot injury from that date).

2.  Entitlement to increases in the (10 percent prior to December 10, 2015, and 20 percent from that date) staged ratings assigned for a left foot disability (characterized as plantar fasciitis prior to December 10, 2010, and as a left foot injury from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to May 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent ratings, each, for plantar fasciitis of both feet.  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2016, the Board remanded these matters for additional development of the record.  In May 2016, the RO assigned a 20 percent rating for each foot, effective December 10, 2015, and recharacterized the disabilities as right and left foot injuries.  

[The January 2014 rating decision considered alternate Diagnostic Codes (Codes) for the Veteran foot disabilities, to include Code 5276.  Pes planus is not service-connected.]

Issues seeking to reopen a claim of service connection for a low back disability, service connection for bilateral pes planus, and an increased rating for a right knee disability have been raised by the record (in an August 2016 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to December 10, 2015, the Veteran's right foot disability was not shown to be manifested by more than moderate pain/impairment; from that date, it is not shown to have been productive of more than moderately severe impairment.  

2.  Prior to December 10, 2015, the Veteran's left foot disability was not shown to be manifested by more than moderate pain/impairment; from December 10, 2015, it is not shown to be productive of more than moderately severe impairment.


CONCLUSIONS OF LAW

1.  Ratings for a right foot disability in excess of 10 percent prior to December 10, 2010 and in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014; 38 C.F.R. § 4.71a, Code 5284 (2016).

2.  Ratings for a left foot disability in excess of 10 percent prior to December 10, 2010 and in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014; 38 C.F.R. § 4.71a, Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by an August 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's VA medical records have been secured.  He was afforded VA examinations to assess the severity of his bilateral foot disabilities.  A duty to assist omission is not alleged.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the December 2015 hearing, the undersigned identified the issues, and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On August 2013 VA foot examination, the Veteran stated that his bilateral foot condition had worsened.  He denied metatarsalgia.  It was noted that he had mild or moderate symptoms associated with hallux valgus.  He did not have malunion of the tarsal or metatarsal bones.  It was noted he had plantar fasciitis with pain over both heels.  The pain was characterized as moderate.  There was no evidence of bilateral weak foot.  The diagnoses were bilateral hallux valgus and bilateral plantar fasciitis.  The examiner stated that the impact on the Veteran's ability to work was that he was limited in standing and walking.  He stated that the diagnosis of hallux valgus was a progression of the bilateral foot condition.

At the December 10. 2015 Board hearing the Veteran testified that his foot disabilities had increased in severity.  In light of his testimony the case was thereafter remanded for a contemporaneous examination to assess the disabilities.

On April 2016 VA foot examination, the Veteran stated he had pain in the soles and heels of each foot.  He said the pain gets a little better as he walks, but persists all day and becomes worse later in the day.  He also stated that flare-ups occur many times daily and last for approximately 30 minutes.  It was noted that he had moderately severe foot symptoms bilaterally.  The examiner noted that plantar fasciitis has been diagnosed, but that the Veteran had not received specific care for it from his primary care provider.  Each foot was painful on examination.  There was pain on weight-bearing and non weight-bearing, disturbance of locomotion and interference with standing bilaterally.  There was bilateral pain, weakness, fatigability or incoordination that significantly limited his functional ability during flare-ups or when the foot was used repeatedly over time.  No other functional loss was noted.  There was moderate tenderness to palpation over the heels and moderate tenderness at the fifth metatarsal area, bilaterally.  Degenerative joint disease in both feet was noted on X-rays, and the examiner stated that this likely represented a progression of the Veteran's service-connected foot condition.  The pertinent diagnoses were bilateral plantar fasciitis and bilateral degenerative arthritis of the feet.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Plantar fasciitis is rated under Code 5284 (for foot injuries), which provides for a 30 percent rating for severe foot injury; a 20 percent rating for moderately severe injury; and a 10 percent rating for moderate injury.  38 C.F.R. § 4.71a.

The Board will first address whether ratings in excess of 10 percent are warranted for each foot prior to December 10, 2015.  The August 2013 VA examination found that the Veteran had moderate pain in each foot.  This is consistent with the 10 percent rating that was assigned.  There was no malunion of the tarsal or metatarsal bones.  The examiner noted that the Veteran had bilateral hallux valgus, which was deemed to be a progression of his service-connected bilateral foot disability.  A compensable rating for hallux valgus is warranted when it is severe (equivalent to amputation of a great toe, or when operated with resection of the metatarsal head).  See Code 5280.  Such findings were not noted.  

A 20 percent rating for each foot was assigned effective December 10, 2015, the date of the Veteran's videoconference hearing before the undersigned.  He testified that his symptoms had increased in severity.  The April 2016 VA examination found that he had moderately severe symptoms in each foot, confirming the Veteran's account of worsening.  The increased manifestations noted on that examination reasonably reflect moderately severe foot injury, and warrant a 20 percent rating for each foot.  As is noted above, a 30 percent rating may be assigned when the residuals of a foot injury are severe.  Severe residuals of foot injuries were not found on the VA examination, and are not shown otherwise.  

The Veteran asserts that the 20 percent ratings should be effective from the date of his claim.  The effective date of an increased rating is the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Entitlement to an increased rating arises when increased disability warranting the increased rating is shown.  Here, there is no evidence in the record showing increased foot disability prior to the Veteran's testimony at the hearing before the undersigned (there are no treatment records showing increased symptoms or impairment); the worsening was confirmed by subsequent examination.  Consequently, an effective date for the increase prior to the date of the Board hearing is not warranted..  

The preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.

The Veteran's representative raised the matter of an extraschedular rating, and the Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but found that all identified symptoms and impairment associated with the Veteran's bilateral foot disability are encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A total rating based on individual unemployability due to service-connected disability has been assigned since February 2015.  
ORDER

Ratings for a right foot disability in excess of 10 percent prior to December 10, 2015, and in excess of 20 percent from that date are denied.

Ratings for a right foot disability in excess of 10 percent prior to December 10, 2015, and in excess of 20 percent from that date are denied.



____________________________________________
GEORGE R. SENYK 	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


